Citation Nr: 1506387	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome.

2.  Entitlement to an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome.

3.  Entitlement to an initial compensable rating prior to February 1, 2010, and in excess of 10 percent from February 1, 2010, for degenerative changes of the thoracic spine.


REPRESENTATION

Appellant represented by:	Jeany Mark



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Lincoln, Nebraska.  

The Veteran testified at hearings conducted before a Decision Review Officer (DRO) in May 2004; the undersigned in July 2006; a Veterans Law Judge (VLJ) who has since retired from the Board in March 2011; and a DRO in December 2012.  Transcripts of all the hearings have been associated with the claims file.  

Due to the complex procedural history of this case, the Board concludes that a brief discussion is necessary.  A Board decision in December 2008 denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997 and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In addition, the Board granted a 50 percent initial rating for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier, and granted a 40 percent initial rating for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier.  The Board dismissed the Veteran's claims of entitlement to an initial rating in excess of 50 percent for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and entitlement to an initial rating in excess of 40 percent for post-operative operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, for lack of jurisdiction, and remanded the claim of entitlement to an initial compensable disability rating for degenerative changes of the thoracic spine for the issuance of a statement of the case (SOC).  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In a May 2011 memorandum decision, the Court vacated the Board's decision in regard to appealed issues and remanded the case for further consideration consistent with the findings of the memorandum decision.

In November 2010, the Board remanded the thoracic spine rating issue to afford the Veteran his requested hearing, which was held.

In December 2011, the Board again denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  The Veteran again appealed the Board's decision to the Court.  In an August 2012 Order, the Court granted a July 2012 Joint Motion for Remand (JMR), which vacated the December 2011 Board decision.

In August 2011, the Board remanded the thoracic spine rating issue to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall at 271.

In April 2012, the RO increased the disability rating for the Veteran's degenerative changes of the thoracic spine to 10 percent from February 7, 2012; in April 2013, the RO changed the effective date for the 10 percent rating to February 1, 2010.  As the Veteran has not indicated being satisfied with this increase, the Board concludes this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2013, the Board remanded the carpal tunnel syndrome rating issues to obtain a retrospective opinion regarding the severity of those disabilities from the date of service connection through October 1, 1997.  Review of the record again indicates substantial compliance.  See Stegall at 271.

Also in April 2013, the RO issued a rating decision granting service connection for hand arm vibration syndrome of the right and left arms.  The ratings for those disabilities were combined with the service-connected post-operative carpal tunnel syndrome of the right and left arms.  The RO also granted service connection for scars of the left and right wrists and elbows, evaluated as zero percent disabling and denied service connection for left and right hand disorders.  The Veteran appealed the April 2013 rating decision pertaining to the Veteran's bilateral arm/wrist disabilities.  

Following the Board's remand, in a July 2013 rating decision, the RO granted an increased rating of 50 percent for the post-operative right (major) carpal tunnel syndrome residuals and an increased rating of 40 percent for post-operative left (minor) carpal tunnel syndrome residuals, both dating back to the award of service connection.  

In June 2014, a statement of the case was issued pertaining to the April 2013 rating decision appealed by the Veteran.  The Veteran's attorney responded with a statement in July 2014 arguing that separate ratings were warranted for the Veteran's different bilateral arm/wrist disabilities.  This statement did not address the scars or the denial of service connection for left and right hand/wrist disorders other than the already service-connected hand arm vibration syndrome and carpal tunnel syndrome.  However, the Board considers this statement to be a substantive appeal as to the current disability evaluations assigned to the Veteran's bilateral hand arm vibration syndrome, carpal tunnel syndrome disabilities.  Consequently, in light of the Veteran's contentions, the Board considers the issues on appeal as set forth on the first page, which encompasses the Veteran's arguments pertaining to the proper disability evaluations assigned to his disabilities dating from the award of service connection through the present.  

The issues of higher initial ratings for the Veteran's bilateral arm/wrist disabilities, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The degenerative changes of the thoracic spine does not result in limiting forward flexion to 60 degrees, has not resulted in a combined range of motion not greater than 120 degrees, has not caused muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, has not resulted in ankylosis, and does not have associated objective neurological abnormalities for which separate ratings can be granted.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for degenerative changes of the thoracic spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5010, 5237 (2014); 38 C.F.R. § 4.71a DC 5291 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.0 .A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations and opinions in furtherance of his claim.  Pertinent VA examinations were obtained in September 1992, February 2012, and May 2014.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to painful motion is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's degenerative changes of the thoracic spine is rated as zero percent or noncompensably disabling prior to February 1, 2010, and as 10 percent disabling from February 1, 2010, under 38 C.F.R. § 4.71a, DC 5010-5237, which evaluates arthritis due to trauma substantiated by X-ray findings and lumbosacral or cervical strain.  

During the pendency of the Veteran's appeal, the regulations pertaining to evaluation of disabilities of the spine were amended.  See 67 Fed. Reg. 54345 -54349 (Aug. 22, 2002) (effective September 23, 2002); See 68 Fed. Reg. 51454 -51456 (Aug. 27, 2003) (effective September 26, 2003).  The changes made effective September 23, 2002, involve only changes to the rating of intervertebral disc syndrome (IVDS), evaluating this disability based on the occurrence of incapacitating episodes.  

The second change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Because old and new criteria were effective during the period of consideration for this case, the Board must determine whether the revised version is more favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, even if the Board finds the revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000. 

Under the old criteria pertaining to limitation of motion of the dorsal spine, a zero percent rating is warranted for slight limitation of motion.  38 C.F.R. § 4.71a, DC 5291 (2003).  10 percent ratings are warranted for moderate or severe limitation of motion.  Id.  Also under the old rating criteria, ankylosis of the dorsal spine warrants a 20 percent rating when it is favorable and a 30 percent rating when it is unfavorable.  38 C.F.R. § 4.71a, DC 5288 (2003).  

Pursuant to the new rating criteria, under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2014).  A 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Id.

Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

DC 5010 directs that the disability should be rated as degenerative arthritis, which is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 5010 (2014).  Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2014).  The cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f) (2014).

The Veteran was afforded a VA examination in September 1992.  He reported having thoracic spine pain.  Examination revealed essentially no objective findings.  There was no deformity; musculature was completely normal; there were no postural abnormalities; and no fixed deformities.  The examiner opined that the range of motion was within normal limits.  The Veteran had five centimeters of chest expansion and was not in pain and he flexed forward to touch his toes easily rounding out his thoracic spine.  The examination report reflects forward flexion of 70 degrees; it does not specify whether such limitation belonged to the thoracolumbar spine.  Backward extension was 40 degrees and he straightened out the thoracic spine at that time also.  Lateral tilt left and right was 40 degrees and he moved his thoracic spine in that and there was no pain with any of those flexions to the left or flexion to the right movements.  There were no abnormal reflexes.  Sensation to pinprick and light touch was completely normal.  The Veteran was diagnosed with thoracic spine pain that was transient and mild.  

At a VA examination in February 2012, the Veteran reported having daily thoracic back pains.  He reported that flare-ups impacted the function of the thoracolumbar spine; flares occurred with bending, twisting, and rotating the trunk and with picking things up.  Range of motion testing revealed flexion to 80 degrees with pain at 70 degrees; extension to 15 degrees with pain at 15 degrees; lateral flexion to 20 degrees with pain at 20 degrees bilaterally; and lateral rotation to 30 degrees with pain at 30 degrees bilaterally.  Following repetition, he had flexion to 70 degrees; extension and lateral flexion bilaterally to 15 degrees; and rotation to 25 degrees bilaterally.  The Veteran had additional limitation in range of motion, less movement than normal, weakened movement, and pain on movement after repetition.  There was no localized tenderness or pain to palpation.  He did not have guarding or muscle spasm.  Muscle strength testing was normal of 5/5 throughout his bilateral lower extremities.  There was no muscle atrophy.  Reflexes were normal of 2+ bilaterally for knee and ankle.  Sensory examination was normal throughout his lower extremities bilaterally.  Straight leg raise testing was positive.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings related to his condition.  A brace was used occasionally.  The Veteran did not have a vertebral fracture.  

At a November 2012 hearing, the Veteran testified that his range of motion of the thoracic spine has been consistent since the award of service connection.  November 2012 Hearing Transcript (T.) at 15-16.  

The Veteran was afforded a VA examination in May 2014.  He reported increasing mid-back pain, midline thoracic pain, as well as some right parathoracic muscle pain, stiffness and spasming.  He had no radiculopathy symptoms associated with his condition.  He used no cane or brace.  The Veteran reported that flare-ups could occur with overexertion, bending, lifting, twisting, and cold weather.  He reported no periods of complete incapacity or time lost from work.  The examiner noted that the Veteran was medically retired, having retired in 2005.  The examiner observed that overall, the back condition was gradually worsening.  The Veteran reported that flare-ups impacted function; he had increased pain, decreased range of motion, difficulty with prolonged weight bearing, and difficulty with prolonged sitting (stiffness).  

Range of motion testing revealed flexion to 80 degrees with pain at 70 degrees; extension to 25 degrees with pain at 15 degrees; lateral flexion to 20 degrees with pain at 15 degrees bilaterally; and lateral rotation to 20 degrees with pain at 15 degrees bilaterally.  Following repetition, he had flexion to 75 degrees; extension to 20 degrees; and lateral flexion and rotation to 15 degrees bilaterally.  He had additional limitation in range of motion, less movement than normal, and pain on movement after repetition.  He had midline thoracic tenderness and parathoracic tenderness.  There was no muscle spasm or guarding.  Muscle strength was normal of 5/5 throughout his bilateral lower extremities.  There was no muscle atrophy.  Reflexes were normal of 2+ bilaterally for knee and ankle; sensory examination was normal throughout his bilateral lower extremities.  Straight leg raise testing was negative.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis and no other neurologic abnormalities or findings.  No assistive devices were used as a normal mode of locomotion.  There was no vertebral fracture.  The examiner noted that they were unable to opine as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the Veteran's claimed spine was used repeatedly over a period of time (beyond the repeated range of motion as performed during the evaluation).  The examiner also opined that they were unable to provide that information in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups".  The rationale was that given that the Veteran was not experiencing a flare-up at the time of that examination, an opinion regarding functional ability during a flare-up could not be rendered at that time.

In a July 2014 statement, the Veteran's representative asserted that a 10 percent rating is warranted based on the results of September 1992 VA examination.

The Veteran's treatment records have shown thoracic spine treatment as well as his complaints of pain.  His range of motion is not shown in any treatment records.  There is no evidence of any ankylosis or any associated objective neurologic abnormalities in any of his records.  

Based on a review of the evidence, the Board concludes that an initial compensable 10 percent rating is warranted from the date of service connection; however, a rating in excess of 10 percent is not warranted at any time during this appeal under the old or new rating criteria.  

Under the old rating criteria, a 10 percent rating was warranted for moderate or severe limitation of motion.  Additionally, a 10 percent rating is warranted for painful motion under DC 5003.  Normal range of motion of the thoracolumbar spine is 90 degrees of flexion; 30 degrees of extension; 30 degrees of lateral flexion; and 30 degrees of rotation.  38 C.F.R. § 4.71a, Plate V (2014).  In this case, although the September 1992 examination report does not specify whether the 70 degrees of flexion pertained to the thoracolumbar spine, as normal range of motion of the cervical spine is only 45 degrees of flexion as per 38 C.F.R. § 4.71a, Plate V, the Board concludes that the 70 degrees must refer to the thoracolumbar spine.  As such, the Board concludes that a 10 percent rating based on moderate limitation of motion is warranted from the date of service connection.  Absent ankylosis, which has never been shown, there is no higher rating available for evaluating the dorsal spine under the old rating criteria.  Consequently, an initial 10 percent rating, but no higher, is warranted from the date of service connection under the old rating criteria.  

Under the new rating criteria, the next higher rating of 20 percent contemplates forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At worst, the Veteran has been shown to have flexion limited to 70 degrees in 1992 and 2012 when considering the pain on motion shown during that examination.  None of his examinations or treatment records have shown flexion greater than 30 degrees but not greater than 60 degrees.  His examinations and treatment records also do not show a combined range of motion not greater than 120 degrees.  Furthermore, the Veteran does not contend, nor does the medical evidence reveal, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No deformities were shown in 1992, while the 2012 and 2014 examinations both indicated that the Veteran did not have muscle spasm or guarding.  Also, a 20 percent rating is only warranted under DC 5003 in the absence of limitation of motion; as noted above, the Veteran has been shown to have limited motion.  Therefore, a rating in excess of 10 percent under the new rating criteria is not warranted at any time since the award of service connection.  

In reaching the conclusion that a rating in excess of 10 percent is not warranted under the old or new rating criteria, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy of the thoracic spine or other evidence of disuse due to his service-connected thoracic spine disability.  Accordingly, while a 10 percent rating is warranted from the date of service connection, the criteria for an initial rating in excess of 10 percent for limitation of motion for the Veteran's service-connected degenerative changes of the thoracic spine have not been met.  38 C.F.R. § 4.71a, DC 5291 (2003); 38 C.F.R. § 4.71a, DC 5237 (2014).

The Board has also considered whether separate ratings are warranted for associated objective neurologic abnormalities.  However, the VA examinations as discussed above specifically show that there are no associated neurologic abnormalities.  Neither the Veteran's treatment records nor his contentions have shown such abnormalities associated with this thoracic spine disability.  Therefore, separating ratings for associated objective abnormalities are not warranted.  

For these reasons, the Board finds that the criteria for an initial rating of 10 percent from the date of service connection have been met; however, the criteria for a rating in excess of 10 have not been met since the award of service connection.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's thoracic spine symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's thoracic spine disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability, beyond the increased initial rating granted above.

Moreover, during this appeal from March 4, 2005, to August 30, 2011, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU); from August 31, 2011, he is in receipt of a 100 percent disability rating for his heart disease.  As such, from March 4, 2005, the Board need not consider whether the issue of a TDIU issue has been raised by the record.  Prior to March 4, 2005, as the evidence does not show that his thoracic spine disability rendered him unemployable, the issue of entitlement to a TDIU has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this regard, the Veteran did not appeal the effective date of the award of a TDIU when it was granted, further supporting that the issue of entitlement to a TDIU was not raised prior to March 4, 2005.  


ORDER

An initial rating of 10 percent for degenerative changes of the thoracic spine is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for the remaining issues.  The Veteran asserts that separate ratings are warranted for his bilateral hand arm vibration syndrome and bilateral carpal tunnel syndrome disabilities.  A VA examination was provided to the Veteran in March 2013; the examiner opined that the Veteran's carpal tunnel syndrome was a part of the hand arm vibration syndrome.  Based on that examination, the RO combined the disabilities and decided that as both were nerve conditions, separate evaluations were not warranted.  A February 2014 private evaluation suggests that separate ratings may be warranted.  Therefore, the Board concludes that a remand is necessary for a new examination that addresses all of the Veteran's symptoms and disabilities to determine whether separate ratings are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Nebraskan-Western Iowa Health Care System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the impairment associated with his service-connected bilateral hand arm vibration syndrome, bilateral carpal tunnel syndrome.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected bilateral hand arm vibration syndrome and bilateral carpal tunnel syndrome.  To the extent possible, the examiner should differentiate between what manifestations and symptomatology are associated with the hand arm vibration syndrome and carpal tunnel syndrome, as well as if either disability causes muscle impairment.

In particular, the examiner should:

A) Discuss each nerve that is affected by the Veteran's hand arm vibration syndrome and carpal tunnel syndrome.  The examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  For each nerve affected, the examiner should determine if it is attributed to the hand arm vibration syndrome or the carpal tunnel syndrome.

B) With regard to any muscle complaints, the examiner should identify the muscle group(s) involved and comment as to whether the disability associated with the affected muscle group(s) is best characterized as "slight", " moderate," "moderately severe," or "severe," to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of incoordination and uncertainty of movement.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


